Title: Jedidiah Morse to Thomas Jefferson, 24 February 1818
From: Morse, Jedidiah
To: Jefferson, Thomas


                    
                        Respected sir,
                        Charlestown (Massts)
Feb. 24th 1818
                    
                    In behalf of the Compiler of the enclosed Work, I transmit to you a copy of it for your acceptance, with a request, that you would do him & me the favor, to give your opinion of its merits as a school book. He is a young man of taste, without property, has completed a course of Law studies, & is now a student in Theology. Your patronage of the work, if, on examining the work it, you shall see fit to afford it, would be highly valued by him. The object of the book is a benevolent one; Every thing sectarian, has been avoided. It has been was intended that the whole effect of it should be, to stimulate to deeds of beneficence, to enlighten, purify, & harmonize the World. I am not certain, sir, that you will exactly accord in opinion with the eloquent men whose speeches are recorded in this work, as to the means best fitted to accomplish this great & good object—but I have confident confidence in your candor & liberality—& desire to have it effected by any means, whh wise & good men of different opinions, may devise. You will see what these the means whh have been put into operation have already effected, & judge of their wisdom.—
                    I was led, sir, to address you on  this subject from the perusal of your letter of the 14th ult. on the system of primary schools proposed to be established in your State—addressed to a Member of your Assembly. Without descending to particulars, I can only say, that Your plan, for such I presume it is, if it shall be carried into operation, as I hope it will be, cannot fail, I think, to produce the happiest effects on the state of Society, especially if your plan it shall embrace, as I have no doubt it will, what will be essential to its Success, a proper (liberal) course of instruction in religion & morality—
                    I will trespass no longer on your time, whh I know is occupied to the full—
                    
                        Believe me, — sir, with high Consideration & respect, Your obdt servt
                        Jedh Morse
                    
                 